838 F.2d 1209Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billie Jean C. BARLOW, Plaintiff-Appellant,v.ESSELTE PENDAFLEX CORPORATION, Meto Division, Defendant-Appellee.
No. 87-3067.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 23, 1987.Decided:  Feb. 2, 1988.

Billie Jean C. Barlow, appellant pro se.
Richard V. Bennett, Bell, Davis & Pitt, PA, Brian S. Conneely, Meltzer, Lippe & Goldstein, P.C., for appellee.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny the appellant's motion for oral argument, and affirm the judgment below on the reasoning of the district court.  Barlow v. Esselte Pendaflex, C/A No. 85-1061-WS (M.D.N.C. Apr. 15, 1987)


2
AFFIRMED.